Citation Nr: 0949014	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  03-18 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) for the purpose of obtaining accrued 
benefits.  

2.  Entitlement to service connection for the cause of the 
Veteran's death.  

3.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  

4.  Whether the appellant's countable income is excessive for 
payment of non-service-connected death pension benefits. 

5.  Entitlement to non-service-connected burial benefits, to 
include a burial allowance or plot allowance.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1970; he died in September 2002.  The appellant is 
his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2005.  This matter was 
originally on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma.  

The appellant testified at a hearing before the Board at the 
RO in November 2009; the undersigned Acting Veterans Law 
Judge presided.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue concerning burial benefits being remanded is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam and Korea during the 
Vietnam Era.  

2.  The evidence in the file on the date of the Veteran's 
death in September 2002 includes credible supporting evidence 
of an in-service stressor and a diagnosis of PTSD that 
resulted from the in-service stressor.  

3.  The Veteran died in September 2002 due to acute combined 
intoxication with ethanol and venlafaxine.  The manner of 
death was suicide.  

4.  The Veteran's service-connected PTSD was a contributory 
cause of his death.  

5.  The appellant's countable income exceeds the allowable VA 
income limit for entitlement to death pension.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD, for accrued benefits 
purposes, is granted.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.1000 (2009).  

2.  A disability incurred in service contributed 
substantially and materially to the Veteran's death.  38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2009).  

3.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are met.  38 U.S.C.A. § 3501 
(West 2002); 38 C.F.R. § 3.807 (2009).

4.  The criteria for payment of VA death pension benefits 
have not been met.  38 U.S.C.A. §§ 1521, 1541 (West 2002); 
38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 3.273 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. 3.159 (2009).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
appellant, dated in October 2002.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Turning to the duty to assist, the RO provided assistance to 
the appellant as required by 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c), as indicated under the facts and 
circumstances of this case.  In this regard, the RO obtained 
the Veteran's service treatment records from the National 
Personnel Record Center (NPRC).  The RO also obtained the 
Veteran's private treatment records.  In addition, the 
appellant and her representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and the duty to assist has prejudiced her 
in the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  In addition, the appellant provided 
testimony at a hearing before the Board in November 2009.  
The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained.  Therefore, the Board finds that the 
duty to notify and the duty to assist have been satisfied and 
will proceed to the merits of the appellant's appeal.  

Analysis 

Entitlement to service connection for PTSD for accrued 
purposes

Relevant law and regulations

Generally accrued benefits are those VA benefits which were 
due the veteran but unpaid at the time of his death.  More 
specifically, where the veteran dies on or after December 1, 
1962, periodic monetary VA benefits, to which he was entitled 
at his death under existing ratings or decisions, or those 
based on evidence in the file at date of death, and due and 
unpaid will be paid to the living person first listed in the 
following order: (1) his spouse; or (2) his children (in 
equal shares); or (3) his dependent parents (in equal shares) 
or the surviving parent.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD diagnosed after service requires 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009).  

As noted in the Board's March 2005 remand, at the time of his 
death, the Veteran had a pending claim for service connection 
for PTSD; however, that was not his first claim for that 
disorder.  In April 1981, the RO in Boise, Idaho, had denied 
his claim for service connection for PTSD, primarily on the 
basis that he did not have a diagnosis of a nervous disorder.  
The Veteran had been notified of that decision, as well as 
his appellate rights; however, he had not submitted a timely 
notice of disagreement (NOD) to initiate the appellate 
process.  Accordingly, that decision became final under the 
law and regulations then in effect.  38 U.S.C.A. § 4005(c) 
(1976); 38 C.F.R. § 19.192 (1980).  

In June 2001, the Veteran requested that the RO reopen his 
claim for service connection for PTSD.  Then, as now, a claim 
which had been denied by the RO could not thereafter be 
reopened and allowed, and a claim based upon the same factual 
basis could not be considered, unless new and material 
evidence was presented or secured, in which case VA would 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. §§ 7105, 5108 (West 2002) 

Prior to the Veteran's death, the RO had received a copy of a 
July 2001 report which showed that the Veteran had been 
treated at the Christian Family Counseling Center.  That 
report showed that the Veteran had a diagnosis of PTSD.  The 
Board determined in March 2005 that that report constituted 
new and material evidence, and that, therefore, the Veteran's 
claim had been reopened.  

However, the Board in March 2005 determined that additional 
evidentiary development was necessary prior to further 
consideration of the appellant's claims.  To the extent 
possible, that development has been completed.  

Nevertheless, an accrued benefits claim must be decided based 
solely on the evidence in the file on the date of the 
Veteran's death.  

The Veteran's service treatment records, including the report 
of his separation examination in November 1970, do not note 
any psychiatric complaints or treatment for any psychiatric 
disorder.  However, a VA compensation examination was 
conducted in April 1971 in conjunction with the Veteran's 
first claim for service connection for a psychiatric 
disorder.  The examination report included both general 
medical and psychiatric evaluations.  The general medical 
examiner described multiple "ugly" scars on the Veteran's 
back and indicated that he felt that the Veteran had "a 
psychiatric disorder centering around the traumatic inflicted 
scars on his back."  The examiner stated that he was 
recommending a consultation with a plastic surgeon to 
evaluate for possible cosmetic surgery.  The psychiatric 
examiner noted the Veteran's long history of drug addiction, 
which was allegedly incurred in Vietnam; the Veteran 
reportedly still took heroin irregularly.  The examiner 
indicated that, during one of his "drug episodes," the 
Veteran "developed some mild psychotic trends," although he 
saw no evidence of psychosis or neurosis at that time.  The 
only psychiatric diagnosis listed by the psychiatric examiner 
was drug addiction.  

The Veteran was hospitalized at a VA facility from January to 
March 1979 for treatment of alcohol addiction.  On admission, 
he was noted to be anxious and apprehensive with obsessive 
preoccupation with somatic complaints.  The examiner stated 
that he was not seen as depressed, nor did he verbalize 
suicidal ideas.  No other psychiatric diagnosis was listed.  

An undated letter from a private psychologist, which was 
received by the RO in October 2001, indicates that he had 
first seen the Veteran in July 2001 to evaluate him for PTSD.  
The examiner obtained the Veteran's military history, 
including his reported experience in Vietnam.  The Veteran 
reported that there were two situations that were stressful 
to him during his service in Korea.  One occurred while he 
was on liberty, when he was attacked by other soldiers with 
straight razors and he had to have "over 400 stitches."  
The other incident involved the deaths of four 
soldiers/communications workers who were unarmed and were 
shot by Koreans in the DMZ.  The Veteran reported that he was 
aware of what happened and saw the removal of their bodies.  
The Veteran reported that, as a result, he volunteered for 
duty in Vietnam, where there were fire fights and he had the 
responsibility for removing the bodies of Vietcong from the 
wires and mine fields.  He admitted that he began using 
marijuana and other drugs in Korea and that his drug use 
increased in Vietnam.  The psychologist concluded that the 
Veteran met the DSM-IV criteria for PTSD, relating the 
Veteran's symptoms to his witnessing actual death and 
experiencing the threat of death personally.  He noted that 
the Veteran's symptoms had been consistent to a greater or 
lesser degree since he left service.  The examiner stated 
that, for many years, the Veteran masked his symptoms with 
drugs, alcohol, and nomadic lifestyle.  

The Board finds that, although the service treatment records 
are silent for any notation of complaints or clinical 
findings documenting any residuals of the Veteran's claimed 
attack with razors while he was in Korea, the report of the 
April 1971 VA compensation examiner (just a few months after 
his separation from service) provides credible supporting 
evidence that the attack occurred, in that the examiner noted 
multiple, "ugly" scars on the Veteran's back.  Therefore, 
the Board concludes that the third criterion for service 
connection for PTSD, a verified stressor, has been met.  

Further, the private psychologist's report provides medical 
evidence that meets the other two criteria - a diagnosis of 
PTSD and a link between the psychiatric symptoms and the in-
service stressor.  On the date of the Veteran's death, the 
record did not contain any medical evidence that was 
unfavorable to his pending service connection claim.  
Accordingly, the Board concludes that the criteria are met 
for service connection for PTSD.  

Therefore, service connection for PTSD is granted for 
purposes of accrued benefits.  

Entitlement to service connection for the cause of the 
Veteran's death

Relevant law and regulations

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Discussion

As discussed above, service connection has been established 
for PTSD.  At the date of his death, service connection was 
not in effect for any other disability.  

The Veteran's death certificate states that he died in 
September 2002 due to acute combined intoxication with 
ethanol and venlafaxine, which is an antidepressant.  An 
autopsy was performed and the Veteran's death was ruled a 
suicide.  The autopsy report is of record.  

The appellant has claimed that it was the effects of the 
Veteran's PTSD that caused him to commit suicide.  

Also added to he record pursuant to the Board's March 2005 
remand are VA hospital records reflecting the Veteran's 
psychiatric evaluation in November and December 1974.  A 
diagnosis of inadequate personality was listed in the 
treatment records, but after psychological testing, the 
examiner diagnosed the Veteran as a chronic substance abuser 
with a sociopathic history when off drugs; it was noted that 
he exhibited no current psychotic behavior, but had definite 
borderline tendencies toward psychosis.  

Also of record are private medical records in September and 
October 2000, showing treatment following a motorcycle 
accident.  Other private medical records document the 
Veteran's treatment in May and June 2002 for alcohol 
abuse/intoxication, illicit drug use, and suicidal gesture.  
Those records also note diagnoses of depression secondary to 
polydrug abuse and rule out bipolar disorder.  

The report of the Veteran's autopsy, performed in September 
2002, indicates that the Veteran had been staying in a hotel.  
He reportedly called 911 and stated "that they should pick 
him up because he thought he was going to hurt himself.  The 
decedent coded en route to the hospital and was pronounced 
dead."  The medical examiner noted that toxicology reports 
showed high levels of venlafaxine and ethanol.  He stated 
that the cause of death was acute combined intoxication with 
venlafaxine and ethanol, and that the manner of death was 
suicide.  

Finally, the same private psychologist who provided the 2001 
medical opinion again wrote in January 2003.  He again 
indicated that the Veteran's Axis I diagnoses were PTSD, 
chronic, and substance abuse, alcohol and drug.  He stated 
that the Veteran had been clean and sober for eight years 
prior to the motor vehicle accident in 2000, in which he 
sustained multiple injuries; the private treatment records 
indicate that the injuries included a right below the knee 
amputation which had problems healing.  The psychologist 
stated that the "pain and medication prescribed for pain 
compounded by the PTSD were confounding factors that 
precipitated [the Veteran's] death.  The substance abuse was 
a means by which [he] self medicated the emotional and 
physical pain he was experiencing."  

The claim for service connection for the cause of the 
Veteran's death turns on whether the evidence shows that he 
died due to a service-connected disability.  The appellant 
contends that it was the effects of the Veteran's PTSD that 
caused him to commit suicide.  

As discussed above, the Board has already established service 
connection for PTSD.  The record contains only one medical 
opinion regarding the relationship between the Veteran's PTSD 
and the cause of his death.  The private psychologist's 
January 2003 opinion indicates that the Veteran's PTSD and 
the pain he suffered due to his physical conditions together 
led him to commit suicide.  

The psychologist's statement indicates that the Veteran's 
PTSD played more than a casual role in producing his death.  
The opinion indicates that his PTSD clearly played a 
contributory, causal role in his death.  

Affording the appellant the benefit of the doubt, therefore, 
the Board concludes that the criteria are met for service 
connection for the cause of the Veteran's death.  

Eligibility for Dependents' Educational Assistance under 38 
U.S.C., Chapter 35

The Board notes that the appellant is seeking Dependents' 
Educational Assistance under 38 U.S.C., Chapter 35.

For the purposes of Dependents' Educational Assistance, a 
child or surviving spouse of the Veteran will have basic 
eligibility for benefits where the Veteran was discharged 
under other than honorable conditions, and had a permanent 
and total service-connected disability in existence at the 
date of the Veteran's death, or is forcibly detained by a 
foreign government or captured, or where the Veteran died as 
a result of a service-connected disability.  38 U.S.C.A. § 
3501; 38 C.F.R. § 3.807.  

Thus, given the Board's conclusion that the Veteran died due 
to a service-connected disability, the appellant has met the 
criteria for basic eligibility for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
based on service-connected death.  38 U.S.C.A. § 3501; 38 
C.F.R. § 3.807.  Accordingly, the appeal is granted.  

Entitlement to death pension benefits

Relevant law and regulations

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's non-service-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. 
§ 3.3(b)(4).  

The maximum annual rates of death pension payable are 
published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as if published in VA 
regulations.  38 C.F.R. § 3.21 (2002).  Effective December 1, 
2001, the maximum annual rate of improved death pension 
payable for a surviving spouse with no dependents was $6,407.  
38 C.F.R. § 3.23 (2002).  

Discussion 

In considering the evidence of record under the law and 
regulations as set forth above, the Board finds that the 
appellant is not entitled to payment of VA death pension 
benefits.  

In her October 2002 application for VA death pension 
benefits, the appellant indicated that her sole income 
consisted of Social Security benefits of $869 per month, or 
$10,428 annually, for 2002.  In a December 2002 decision, the 
RO found that the appellant's annual Social Security income 
of $10,428 was in excess of the income limit of $6,407 for a 
surviving spouse with no dependents.  The December 2002 
letter noted the appellant's annual expenses for Medicare 
premiums, totaling $648, but advised her that only 
unreimbursed medical expenses exceeding $320 (or five percent 
of the maximum annual death pension rate of $6,407) could be 
considered.  See 38 C.F.R. §§ 3.271, 3.272.  Nevertheless, 
her annual income still exceeded the allowable limit.  See 38 
C.F.R. § 3.273.  

As set forth above, a surviving spouse with no dependents 
cannot receive death pension benefits if her income exceeds a 
specified annual level.  The appellant's income for 2002 was 
$10,100, after excluding her Medicare premiums.  Under the 
applicable criteria, however, effective December 1, 2001, 
income cannot exceed $6,407.  Because the appellant's income 
exceeded the statutory limit, she is not entitled to VA death 
pension benefits.  

In summary, the evidence of record shows that the appellant's 
income exceeds the statutory limits for entitlement to death 
pension benefits.  She does not argue otherwise.  The Board 
has carefully reviewed her arguments to the effect that she 
is nonetheless entitled to death pension benefits based on 
the Veteran's service and her current economic status.  

Although recognizing the Veteran's service, the Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2002).  The Board must apply "the law as it exists, and 
cannot 'extend... benefits out of sympathy for a particular 
[claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992).  In this case, the law passed by Congress 
specifically prohibits the payment of VA death pension 
benefits to a surviving spouse whose income exceeds certain 
levels, as does the appellant's.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income exceeds the 
statutory limits, she is not legally entitled to death 
pension benefits, regardless of the Veteran's honorable 
service.  Thus, the appellant's claim of entitlement to death 
pension benefits must be denied.  


ORDER

Service connection for PTSD for the purpose of obtaining 
accrued benefits is granted.  

Service connection for the cause of the Veteran's death is 
granted.  

Eligibility for Dependents' Educational Assistance under 38 
U.S.C., Chapter 35, is granted.  

Payment of non-service-connected death pension benefits is 
denied.  


REMAND

Entitlement to non-service-connected burial benefits, to 
include a burial allowance or plot allowance

The Board's March 2005 remand noted that there was no 
evidence on file that the appellant had ever been provided 
notice of the information and evidence necessary to 
substantiate her claim of entitlement to burial benefits.  
The Board further stated that, in its November 2002 decision, 
the RO had indicated that the appellant was not entitled to 
service-connected burial benefits under 38 U.S.C.A. § 2307.  
The following month, the appellant was notified and provided 
a copy of that decision.  In a letter dated in December 2002, 
the RO notified the appellant that it had denied her claim 
for plot or internment allowance, as well as her claim for 
non-service-connected burial allowance.  

The Board observed in March 2005 that, although the appellant 
had filed a timely notice of disagreement as to the issue 
concerning burial benefits, the RO had not provided her with 
a statement of the case (SOC), as required.  

The March 2005 remand directed the RO to

1.  Notify the 
appellant of the 
information and 
evidence necessary 
to substantiate her 
claim of entitlement 
to VA burial 
benefits.  In 
particular, ensure 
that she is notified 
of the following: 
(1) the information 
and evidence not of 
record that is 
necessary to 
substantiate that 
claim; (2) the 
information and 
evidence that VA 
will seek to 
provide; (3) the 
information and 
evidence that the 
appellant is 
expected to provide; 
and (4) the need to 
furnish the VA any 
evidence in her 
possession that 
pertains to that 
claim, i.e., 
something to the 
effect that she 
should give the VA 
everything she has 
pertaining to that 
claim.  

2.  Issue the 
appellant an SOC 
concerning her 
claims of 
entitlement to death 
pension and 
entitlement to 
burial benefits. In 
so doing, notify her 
of the steps she 
needs to take in 
order to perfect her 
appeal with respect 
to those issues.  
If, and only if, she 
perfects her appeal, 
return those issues 
to the Board for 
consideration.  38 
U.S.C.A. § 7105 
(West 2002); 38 
C.F.R. §§ 20.200, 
202 (2004).  

The record shows that a SOC concerning the death pension and 
burial benefits issues was issued in January 2009 and that a 
VA Form 9, substantive appeal, was received in February 2009.  
Thus, the appellant has perfected her appeal of the burial 
benefits issue.  

However, the record does not reflect that the RO provided the 
appellant with proper notice of the information and evidence 
necessary to substantiate her claim of entitlement to VA 
burial benefits, as directed in the March 2005 remand.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's March 2005 remand was not 
completed by the RO, the appellant's appeal as to this issue 
is not yet ready for final appellate consideration.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
directed.

1.  Notify the appellant of the 
information and evidence necessary to 
substantiate her claim of entitlement to 
VA burial benefits.  In particular, 
ensure that she is notified of the 
following: (1) the information and 
evidence not of record that is necessary 
to substantiate that claim; (2) the 
information and evidence that VA will 
seek to provide; (3) the information and 
evidence that the appellant is expected 
to provide; and (4) the need to furnish 
the VA any evidence in her possession 
that pertains to that claim, i.e., 
something to the effect that she should 
give the VA everything she has pertaining 
to that claim.  

2.  After providing the appellant an 
opportunity to respond to the above 
notice, readjudicate the issue of her 
entitlement to non-service-connected 
burial benefits, to include a burial 
allowance or plot allowance.  If the 
claim is not granted to the appellant's 
satisfaction, provide her and her 
representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


